DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 of this US application are presented for examination.
Foreign Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application. See MPEP 2304.01(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5 and 9 recite a limitation “adding information on a second storage area configured to store the different item to the reference to the different item.” It is unclear what exactly claimed. Does it mean that adding information of the different item to its reference? 
Claims 4, 8 and 12 recite a limitation “adding information on a third storage area storing the further different item to the reference to the further different item.” .” It is unclear what exactly claimed. Does it mean that adding information of the further different item to its reference?
Note: a “reference” is a value that enables a program to indirectly access a particular data object, so the reference can hold an address of the data object, but not the data object itself.
Dependence claims 2-4, 6-8 and 10-12 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on dependency to independence claims 1, 5 and 9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 Claims 1, 5 and 9 recite that executing a reception process that includes receiving a search query for target data; executing a candidate item identification process that includes referring to index information associating each of a plurality of items included in the target data with a position of a corresponding one of the items, and identifying a first storage area configured to store an item corresponding to a keyword included in the search query; and executing an addition process that includes when a description included in the corresponding one of the items includes a reference to a different item, referring to the index information, and adding information on a second storage area configured to store the different item to the reference to the different item.
The limitations of the claims, as drafted, is a process that, under its broadest reasonable interpretation, are looking/browsing an item and its referred items then combining/concatenating the item and the referred items into one place. For example, the person looks through a catalog and find a item which he/she is looking for (e.g. a printer). After that he/she looks for printer paper or ink which are needed for that printer. Then he/she writes down all the items and their prices into a paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human activity, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional element – using an index information. However, using the index information just like an alphabetical list of names, subjects, etc., with 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim only recites additional element – a memory, a processor circuitry and a non-transitory computer-readable storage medium and to perform the steps. The memory, the processor and the non-transitory computer-readable storage medium in the steps is recited at a high-level of generality (i.e., as a generic processor or computer with computer components performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions for combining/concatenating the item and the referred items into one place cannot provide an inventive concept. The claims are not patent eligible.

Claims 2, 6 and 10 recite that limitation of executing an output process that includes combining the first storage area storing the item corresponding to the keyword included in the search query and the second storage area storing the different item, and outputting self- contained edit data of a search result from the search query, as drafted, is a process that, under its broadest reasonable interpretation, displaying the combining/concatenating the item and the referred items, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claims 3, 7 and 11 recite that limitation of the first storage area storing the item corresponding to the keyword and the second storage area storing the different item are divided into units of files, as drafted, is a process that, under its broadest reasonable interpretation, storing or saving items in multiple containers, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claims 4, 8 and 12 recite that limitation of executing a second addition process that includes when the description included in the different item further includes a reference to a further different item, referring to the index information and adding information on a third storage area storing the further different item to the reference to the further different item, as drafted, is a process that, under its broadest reasonable interpretation, combining/concatenating the item and the referred items into one place, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenedy et al. (U.S. Publication Number 20100169343, hereafter referred to as “Kenedy”).
Regarding to claim 1, Kenedy teaches a method for outputting a search result ([0111] and Fig. 12: discussing about the user receives the transmission indicating one or more web items as web search results), the method comprising:
executing a reception process that includes receiving a search query for target data ([0111] and Fig. 12: In receive query step 1208 the web server receives the query data entered by the user.);
executing a candidate item identification process that includes referring to index information associating each of a plurality of items included in the target data with a position of a corresponding one of the items, and identifying a first storage area configured to store an item corresponding to a keyword included in the search query ([0111] and Fig. 12: In access item feedback matrix step 1218, the web server accesses a dataset (e.g., an item feedback matrix) containing correlations between web items and pangenetic attribute combinations. In identify web items matching query and user pangenetics step 1220, the web server identifies web items represented in the item feedback matrix that have the highest non-pangenetic similarity and pangenetic and
executing an addition process that includes when a description included in the corresponding one of the items includes a reference to a different item, referring to the index information, and adding information on a second storage area configured to store the different item to the reference to the different item ([0139] and Fig. 15: In receive item preference step 1508 the web server receives the non-pangenetic data indicating the behavior of the user towards the web item…In received web item ads step 1522, the web server receives the web ads from the advertisement server. In display web item ads step 1524 the web server displays the web ads to the user. Examiner interprets that the received item preference as claimed the reference to a different item, and the web ads from the advertisement server as claimed the different item.).

Claim 5 is rejected under the same rationale as claim 1. Kenedy also teaches an apparatus for outputting a search result, the apparatus comprising: a memory; and processor circuitry coupled to the memory ([0157] and Fig. 17: a Central Processing Unit (CPU) 1700 is connected to a local bus 1702 which is also connected to Random Access Memory (RAM) 1704).

Claim 9 is rejected under the same rationale as claim 1. Kenedy also teaches a non-transitory computer-readable storage medium for storing a program which causes a processor to perform processing ([0157] and Fig. 17: a Central Processing Unit (CPU) 1700 is connected to a local bus 1702 which is also connected to Random Access Memory (RAM) 1704).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kenedy in view of Allsup et al. (U.S. Publication Number 20050283464, hereafter referred to as “Allsup”).  
Regarding claim 2, Kenedy teaches the method of claim 1 as discussed above. Kenedy does not explicitly teach executing an output process that includes combining 
Allsup teaches executing an output process that includes combining the first storage area storing the item corresponding to the keyword included in the search query and the second storage area storing the different item, and outputting self- contained edit data of a search result from the search query ([0010]: The search results and identified advertisement information are communicated to the local computer, where they are displayed together with the identified advertisement data in accordance with the identified advertisement information. [0036] and Fig. 4: discussing about the display includes a set of search results 302 and a set of "Sponsored Links" or advertisements 304 including one or more advertisements 306. Examiner interprets that the display includes a set of search results and one or more advertisements as claimed output process that includes combining the item and the different item.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pangenetic based search and recommendation system of Kenedy with the teaching about displaying search results and advertisements of Allsup because it would be convenient for users to have the advertisements and associated advertisement content displaying beside the search results.
Claim 6 is rejected under the same rationale as claim 2.
Claim 10 is rejected under the same rationale as claim 2.

Claims 3-4, 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kenedy in view of Kataoka et al. (U.S. Publication Number 20080098024, hereafter referred to as “Kataoka”).  
Regarding claim 3, Kenedy teaches the method of claim 1 as discussed above. Kenedy does not explicitly teach wherein the first storage area storing the item corresponding to the keyword and the second storage area storing the different item are divided into units of files.
Kataoka teaches wherein the first storage area storing the item corresponding to the keyword and the second storage area storing the different item are divided into units of files ([0098] Each of the text HTML files f0 to fn includes a plurality of item data including an anchor, an index word, and its description. [0099] and Fig. 4: The text HTML list generating unit 302 extracts item data described in each of the text HTML files f0 to fn, and generates a text HTML list 410 by combining individual item data Kl to Kk. Examiner interprets that each of the text HTML files f0 to fn includes a plurality of item data Kl to Kk as claimed storing the different item are divided into units of files.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pangenetic based search and recommendation system of Kenedy with the teaching about the text HTML files of Kataoka because it would be reducing the number of files to be opened and closed and thereby reducing the comparison domain of character strings, the speed of full text retrieval can be improved (Kataoka, [0196]).

Regarding claim 4, Kenedy teaches the method of claim 1 as discussed above. Kenedy does not explicitly teach executing a second addition process that includes when the description included in the different item further includes a reference to a further different item, referring to the index information and adding information on a third storage area storing the further different item to the reference to the further different item.
Kataoka teaches executing a second addition process that includes when the description included in the different item further includes a reference to a further different item, referring to the index information and adding information on a third storage area storing the further different item to the reference to the further different item ([0099] and Fig. 4: The text HTML list generating unit 302 extracts item data described in each of the text HTML files f0 to fn, and generates a text HTML list 410 by combining individual item data Kl to Kk. Examiner interprets that combining individual item data Kl to Kk in the text HTML files f0 to fn as claimed adding information on a third storage area storing the further different item to the reference to the further different item.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pangenetic based search and recommendation system of Kenedy with the teaching about the text HTML files of Kataoka because it would be reducing the number of files to be opened and closed and thereby reducing the comparison domain of character strings, the speed of full text retrieval can be improved (Kataoka, [0196]).
Claim 7 is rejected under the same rationale as claim 3.
Claim 8 is rejected under the same rationale as claim 4.
Claim 11 is rejected under the same rationale as claim 3.
Claim 12 is rejected under the same rationale as claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150356072 A1 by He et al. teaches conducting word segmentation for the first text information to acquire at least one segmented text term; establishing an inverted index for the second text information; identifying second text information matching with the segmented text term from the inverted index; and combining the first text information to which the segmented text term belongs and the matched second text information as the extended text information combination. 
US 20060294085 A1 by Rose et al. teaches indexing the one or more words in the one or more content items and the one or more words in the selected personalized information into an index, identifying one or more content items responsive to on or more query words in a query of the index and returning the identified content items as a result set to the user. 
US 20010044758 A1 by Talib et al. teaches index 910 receives search terms or phrases and is scanned to locate those key word or phrases. When a hit is discovered, the number of links 910b that reference into electronic product catalog 905 is then determined. In one embodiment of the present invention, these path names are stored in inverted index 902 and used to retrieve electronic records.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162                  

October 23, 2021